May 25, 2011 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE:CIGNA Corporation Form 10-K for the Year Ended December 31, 2010 Filed February 25, 2010 File No. 001-08323 Dear Mr. Rosenberg: On behalf of CIGNA Corporation (the Company), the following is the Company’s response to your comment letter of April 29, 2011 relating to the Company’s Form 10-K for the year ended December 31, 2010.For your convenience, we have repeated the comments set forth in your letter and followed with the Company’s response. Form 10-K for the year ended December 31, 2010 Management’s Discussion and Analysis of Financial Condition and Results of Operations Investment Assets Fixed Maturities, page 88 1. Please provide us the following regarding your investments in state and local governments: · The credit rating agency used to assign credit quality in the table on page 89; · What “The Company focuses on the underlying issuer’s credit quality…” means including a description of your process to evaluate these investments other than external credit ratings.If your process includes reference to credit spreads, provide the amortized cost and fair value of investments whose externally assigned credit quality differed from that which would be indicated by its credit spread at December 31, 2010; and · The amortized cost and fair value separately for special revenue bonds categorized by state, municipality and political subdivision and their credit rating with and without a financial guarantee by third parties, and their primary revenue sources. Below is the information requested for the Company’s state and local government fixed maturities. · The quality ratings presented in the table on page 89 represent the average of ratings from S&P, Moody’s and Fitch (nationally recognized statistical rating organizations) where they are available for each issuer. · The Company employs a disciplined investment underwriting process to assess the quality of each individual debt offering prior to purchase.We do not rely on monoline insurer guarantees or credit ratings assigned by the national statistical rating agencies as the primary basis for our investment decisions.The Company performs a credit quality assessment using criteria similar to that of the national rating agencies including: reviewing financial statements, offering statements, credit agency commentary and other issuer news or information.The Company is predominantly a buy and hold investor as investments are utilized to support insurance liabilities.However, we do conduct credit monitoring subsequent to purchase whereby each credit is monitored daily and more formally reviewed on a monthly basis.The ongoing credit monitoring process utilizes information similar to that assessed at initial underwriting.Credit spreads are not a focus of the credit assessment at initial purchase or during ongoing credit monitoring and therefore, the requested data is not available. · Included in Exhibit I (see attachment) of this letter is the information requested for state and local government investments.The Company’s state and local government investments had a fair value of $2.5 billion as of December 31, 2010, including revenue bonds with a fair value of $1.3 billion.The attached Exhibit I lists bonds that are funded by specific revenue streams that are not related to the general obligation funds of the municipality or political subdivision. Commercial Mortgage Loans, page 89 2. You disclose on page 139 that you reassess internal quality ratings assigned to your commercial loans when a borrower requests the restructuring of their loan.Please provide us proposed disclosure to be included in future filings addressing the following for commercial mortgage loans that have been modified or restructured for which you have not considered the loans to be impaired: · The amount of these loans and types of modifications being made (e.g. extension of terms, change of interest rates or principal, etc.), whether loan terms are being adjusted from the original terms, and whether you consider these types of loans as collateral-dependent; · To the extent you extend commercial loans at or near maturity at the existing loan rate or restructure the loan’s interest rate or principal amount, how you consider whether it is a troubled debt restructuring; · To the extent these modifications qualify for trouble debt restructuring accounting, please provide the disclosures required by ASC Section 310-40-50; · For those with a guarantee, separately identify them and address: o How you evaluate the financial wherewithal of the guarantor, addressing the type of financial information reviewed, how current and objective the information reviewed is, and how often the review is performed; o How many times you have sought performance under the guarantee discussing the extent of the successes.Discuss the decision making process you go through in deciding whether to pursue the guarantor and whether there are circumstances you would not seek to enforce the guarantee; and o Whether you considered these loans impaired prior to modification; · Quantify the dollar amount of commercial loans in which your carrying value is in excess of the appraised value but not considered impaired; · Your accounting policy for accruing interest income on commercial loans that have been restructured; and · Your policy to ensure that appraisals used to determine the loan-to-value ratio of your commercial loans is current. 2 By way of background, the Company’s commercial mortgage portfolio consists of approximately 170 heterogeneous loans with a total carrying value of $3.5 billion as of December 31, 2010.Each of our loans is considered a collateral dependent loan and assessed for impairment individually. The first four bullets of your inquiry request disclosures about loans that have been modified or restructured since origination but are not considered impaired because the Company expects to receive all contractual cash flows.As of December 31, 2010, this population totaled 8 loans with $168 million of outstanding principal (representing less than 5% of the commercial mortgage portfolio).These loans were modified over the past three years, do not contain guarantees and are not considered trouble debt restructures.In order to determine if a modification is a trouble debt restructuring the primary criteria the Company considers are whether the modification included a concession related to principal or accrued interest, a below market interest rate or more than an insignificant delay or insignificant shortfall in payments.For each of the periods presented in our Form 10-K these loans and the financial statement impact of their modifications are not considered material either individually or in the aggregate relative to the Company’s commercial mortgage portfolio, results of operations, financial condition and liquidity.Therefore the Company has not included these details in our disclosures as of December 31, 2010. In future filings, if the impact of loans modified but not impaired remains immaterial, we will explicitly disclose such fact.If the impact of future modifications is material, we will disclose the amount and types of modifications and their financial statement impact.Additionally, in compliance with the implementation date prescribed by the amended trouble debt restructuring guidance (ASU 2011-02), the Company will include, in our September 30, 2011 filing, disclosure of our policy to determine a trouble debt restructure. The final three bullets of your disclosure request apply more broadly to our commercial mortgage portfolio and disclosures included in our Form 10-K address these items as follows; · As of December 31, 2010, the Company’s commercial mortgage loan MD&A disclosures on page 90 quantify the number of loans (7) and aggregate amount ($17m) by which carrying value is in excess of collateral value.Unimpaired loans comprise 6 of the 7 aforementioned loans and have a carrying value of $124 million that exceeds property values of $111 million by $13 million.Given the immaterial amount of the shortfall, the small number of these loans, and the Company’s expectation that all of their principal and interest will be collected the Company has not provided more detailed disclosure. · The Company currently includes accounting policy disclosures in Footnote 2 “Summary of Significant Accounting Policies”.The Net Investment Income policy on page 106 of the Company’s Form 10-K cites that the Company stops recognizing interest income when interest payments are delinquent based on contractual terms or when certain terms of the investment have been restructured and income on these restructured investments is only recognized when payments are received. · Footnote 12 “Investments”, specifically section B. Commercial Mortgage Loans on page 139 of the Company’s Form 10-K provides an overall description of the credit quality monitoring process including the Company’s policy to annually review and value all properties serving as collateral for commercial mortgages. 3 In connection with our responses to the Commission’s comments, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions concerning our responses to your questions and comments, please do not hesitate to contact me, at (215) 761-1170 or by facsimile at (215) 761-5059. Sincerely yours, Mary T. Hoeltzel Vice President, Chief Accounting Officer 4 Exhibit I - Page 1 of 5 State Municipality / Subdivision Primary Revenue Source Credit Rating with Guarantee Credit Rating without Guarantee Amortized Cost Fair Value Alaska $ $ ALASKA ENERGY AUTH PWR REV ELEC. PWR. & LT. REVS. Aa2 Aa2 ALASKA RR CORP CAP GRNT RCPTS GOVT. FD./GRANT REV. A1 A1 ALASKA INDL DEV & EXPT AUTH PW ELEC. PWR. & LT. REVS. Aaa Aaa ALASKA INDL DEV & EXPT AUTH PW ELEC. PWR. & LT. REVS. Baa2 Baa2 ANCHORAGE ALASKA ELEC UTIL REV ELEC. PWR. & LT. REVS. A3 A1 Alabama $ $ BIRMINGHAM ALA WTRWKS & SWR BR WATER REVENUE A1 A1 UNIVERSITY ALA AT BIRMINGHAM HLTH, HOSP, NURSHOME REV. No Guarantee A1 Arizona $ $ ARIZONA BRD REGENTS CTFS PARTN LEASE (APPROPRIATION) A1 A1 ARIZONA ST TRANSN BRD HIGHWAY REVENUE TOLLS Aa2 Aa2 ARIZONA WTR INFRASTRUCTURE FIN WATER REVENUE No Guarantee Aaa CHANDLER ARIZ STR & HWY USER R FUEL SALES TAX REVENUE Aa2 Aa2 CHANDLER ARIZ STR & HWY USER R WATER REVENUE No Guarantee Aa1 GILBERT ARIZ PUB FACS MUN PPTY MISCELLANEOUS REVENUE Aa2 Aa2 MESA ARIZ STR & HWY REV FUEL SALES TAX REVENUE Aa3 A1 MESA ARIZ UTIL SYS REV MULTIPLE UTILITY REV. Aa3 Aa3 NORTHERN ARIZ UNIV REVS COLLEGE & UNIV. REV. A1 A1 PHOENIX ARIZ CIVIC IMPT CORP PRT, AIRPRT & MARINA REV. No Guarantee Aa3 PHOENIX ARIZ CIVIC IMPT CORP WATER REVENUE Aa1 Aa1 PIMA CNTY ARIZ STR & HWY REV MISCELLANEOUS REVENUE Aa2 Aa3 TUCSON ARIZ WTR REV WATER REVENUE Aa2 Aa2 California $ $ CALIFORNIA EDL FACS AUTH REV COLLEGE & UNIV. REV. Aa3 Aa3 CALIFORNIA STATEWIDE CMNTYS DE MISCELLANEOUS REVENUE A2 A2 LOS ANGELES CALIF DEPT ARPTS A PRT, AIRPRT & MARINA REV. No Guarantee Aa2 PORT OAKLAND CALIF PRT, AIRPRT & MARINA REV. A3 A3 SAN DIEGO CNTY CALIF REGL ARPT PRT, AIRPRT & MARINA REV. A1 A1 SAN FRANCISCO CALIF CITY & PRT, AIRPRT & MARINA REV. Aa3 A1 SAN JOSE CALIF ARPT REV PRT, AIRPRT & MARINA REV. A2 A2 SAN MATEO CNTY CALIF JT PWRS A LEASE (ABATEMENT) Baa2 No Underlying Rating SANTA CRUZ CNTY CALIF CTFS PAR LEASE (ABATEMENT) Baa2 No Underlying Rating SOLANO IRRIGATION DISTRICT ELEC. PWR. & LT. REVS. No Guarantee Baa1 Colorado $ $ COLORADO DEPT TRANS REV TRANSIT REVENUE Aa2 Aa2 COLORADO ST DEPT CORRECTIONS LEASE(RENEWAL) Aa3 Aa3 COLORADO WTR RES & PWR DEV AUT WATER REVENUE No Guarantee Aa1 COLORADO WTR RES & PWR DEV AUT WATER REVENUE No Guarantee Aa1 DENVER COLO CITY & CNTY WTR CO WATER REVENUE Aaa Aaa METRO WASTEWTR RECLAMATION DIS SEWER REVENUE No Guarantee Aa1 MUNICIPAL SUBDIST NORTHERN COL WATER REVENUE A1 A1 REGIONAL TRANSN DIST COLO SALE SALES TAX REVENUE No Guarantee Aa1 UNIVERSITY COLO ENTERPRISE SYS COLLEGE & UNIV. REV. Aa2 Aa3 District of Columbia $ $ DISTRICT COLUMBIA WTR & SWR AU WATER REVENUE Aa2 Aa2 METROPOLITAN WASHINGTON D C AR PRT, AIRPRT & MARINA REV. Aa3 Aa3 Florida $ $ BREVARD CNTY FLA SCH BRD CTFS LEASE (APPROPRIATION) Aa3 Aa3 BROWARD CNTY FLA SCH BRD CTFS LEASE REV. Aa3 A1 COLLIER CNTY FLA SCH BRD CTFS LEASE (APPROPRIATION) Aa2 Aa3 DUVAL CNTY FLA SCH BRD CTFS LEASE(RENEWAL) Aa3 Aa3 FLORIDA ST TPK AUTH TPK REV HIGHWAY REVENUE TOLLS Aa3 Aa3 GREATER ORLANDO AVIATION AUTH PRT, AIRPRT & MARINA REV. Aa2 Aa3 GREATER ORLANDO AVIATION AUTH PRT, AIRPRT & MARINA REV. Aa3 Aa3 HILLSBOROUGH CNTY FLA SCH BRD LEASE(RENEWAL) Aa2 Aa2 HILLSBOROUGH CNTY FLA UTIL REF WATER REVENUE Aa1 Aa1 LEON CNTY FLA EDL FACS AUTH CT LEASE (APPROPRIATION) No Guarantee Aaa MARION CNTY FLA SCH BRD CTFS P LEASE(RENEWAL) A1 A1 MIAMI-DADE CNTY FLA SCH BRD CT LEASE REV. A2 A2 MIAMI-DADE CNTY FLA SCH BRD CT LEASE(RENEWAL) A2 A2 ORANGE CNTY FLA SCH BRD CTFS P LEASE (APPROPRIATION) Aa3 Aa3 ORLANDO FLA UTILS COMMN WTR & WATER REVENUE No Guarantee Aa2 OSCEOLA CNTY FLA SCH DIST SALES TAX REVENUE A1 A2 PALM BEACH CNTY FLA REV MISCELLANEOUS REVENUE No Guarantee Aa1 PALM BEACH CNTY FLA SCH BRD CT LEASE (APPROPRIATION) Aa2 Aa3 PALM BEACH CNTY FLA SCH BRD CT LEASE (APPROPRIATION) Aa3 Aa3 PORT EVERGLADES AUTH FLA PORT PRT, AIRPRT & MARINA REV. No Guarantee Aaa PORT ST LUCIE FLA UTIL REV WATER REVENUE Aa3 Aa3 SEACOAST FLA UTIL AUTH WTR & S SEWER REVENUE Aa3 Aa3 SEMINOLE CNTY FLA SALES TAX RE SALES TAX REVENUE Aa2 Aa2 SUNRISE FLA UTIL SYS REV WATER REVENUE Aa3 Aa3 TAMPA BAY WTR FLA UTIL SYS REV WATER REVENUE Aa1 Aa1 TAMPA FLA WTR & SWR REV WATER REVENUE Aa1 Aa1 Exhibit I - Page2 of 5 TAMPA FLA WTR & SWR REV WATER REVENUE Aa2 Aa2 VOLUSIA CNTY FLA SCH BRD SALES SALES TAX REVENUE Baa1 Baa1 Georgia $ $ ALBANY DOUGHERTY GA PAYROLL INDUSTRIAL REVENUE No Guarantee Aa3 ATLANTA GA WTR & WASTEWTR REV WATER REVENUE A2 A2 CHEROKEE CNTY GA WTR & SEW AUT WATER REVENUE Aaa Aaa CHEROKEE CNTY GA WTR & SEW AUT WATER REVENUE Baa2 No Underlying Rating CLAYTON CNTY & CLAYTON CNTY GA WATER REVENUE No Guarantee Aa2 COBB CNTY GA SOLID WASTE MGMT RESOURCE RECOVERY REVENUE No Guarantee Aaa GAINESVILLE GA WTR & SEW REV WATER REVENUE Aa3 Aa3 GEORGIA MUN ELEC AUTH PWR REV ELEC. PWR. & LT. REVS. A1 A1 GEORGIA MUN ELEC AUTH PWR REV ELEC. PWR. & LT. REVS. A2 A2 GEORGIA MUN ELEC AUTH PWR REV ELEC. PWR. & LT. REVS. Aa3 A1 GEORGIA MUN ELEC AUTH PWR REV ELEC. PWR. & LT. REVS. Aaa Aaa GWINNETT CNTY GA DEV AUTH CTFS LEASE(RENEWAL) Aa1 Aa1 PRIVATE COLLEGES & UNIVS FACS COLLEGE & UNIV. REV. Aaa Aaa Hawaii $ $ HAWAII ST HWY REV FUEL SALES TAX REVENUE Aa2 Aa2 HAWAII ST HWY REV FUEL SALES TAX REVENUE No Guarantee Aa2 HONOLULU HAWAII CITY & CNTY SEWER REVENUE Aa3 Aa3 Iowa $ $ IOWA FIN AUTH REV MISCELLANEOUS REVENUE Aa2 Aa2 Illinois $ $ CHICAGO ILL PUB BLDG COMM BLDG LEASE (NON-TERMINABLE) Aa2 Aa2 CHICAGO ILL ST UNIV REV COLLEGE & UNIV. REV. Baa2 No Underlying Rating CHICAGO ILL WASTEWATER TRANSMI SEWER REVENUE Aa2 Aa2 ILLINOIS ST SALES TAX REV SALES TAX REVENUE No Guarantee Aa2 ILLINOIS ST TOLL HWY AUTH TOLL HIGHWAY REVENUE TOLLS Aa2 Aa3 METROPOLITAN PIER & EXPOSITION MISCELLANEOUS TAXES Aa3 Aa3 REGIONAL TRANSN AUTH ILL SALES TAX REVENUE Aa2 Aa3 REGIONAL TRANSN AUTH ILL SALES TAX REVENUE Aa3 Aa3 REGIONAL TRANSN AUTH ILL TRANSIT REVENUE Aa3 Aa3 Indiana $ $ BEECH GROVE IND SCH BLDG CORP LEASE (ABATEMENT) Aa1 Aa1 DANVILLE IND MULTI-SCH BLDG CO LEASE (ABATEMENT) A2 A2 HAMILTON HEIGHTS IND SCH CORP LEASE (ABATEMENT) Aa1 Aa1 INDIANA BD BK MISCELLANEOUS REVENUE Aa1 Aa1 INDIANA HEALTH & EDL FAC FING HLTH, HOSP, NURSHOME REV. No Guarantee A1 INDIANA ST EDL FACS AUTH REV COLLEGE & UNIV. REV. A1 A1 INDIANA ST FIN AUTH REV MISCELLANEOUS REVENUE No Guarantee Aaa INDIANA ST OFFICE BLDG COMMN F LEASE (APPROPRIATION) Aa1 Aa1 INDIANA ST TOLL RD COMMN TOLL HIGHWAY REVENUE TOLLS Aaa Aaa INDIANA ST TOLL RD COMMN TOLL HIGHWAY REVENUE TOLLS No Guarantee Aaa INDIANA TRANSN FIN AUTH HWY RE HIGHWAY REVENUE TOLLS Aa1 Aa1 INDIANA TRANSN FIN AUTH HWY RE HIGHWAY REVENUE TOLLS No Guarantee Aa1 INDIANA TRANSN FIN AUTH HWY RE TRANSIT REVENUE Aa1 Aa1 INDIANAPOLIS IND LOC PUB IMPT LEASE REV. Aa2 Aa2 INDIANAPOLIS IND LOC PUB IMPT MISCELLANEOUS REVENUE A2 A2 INDIANAPOLIS IND LOC PUB IMPT MISCELLANEOUS REVENUE Aa2 Aa2 INDIANAPOLIS IND LOC PUB IMPT MISCELLANEOUS REVENUE No Guarantee Aaa NORTH LAWRENCE IND CMNTY SCHS LEASE (ABATEMENT) Aa1 Aa1 PURDUE UNIV IND UNIV REVS COLLEGE & UNIV. REV. No Guarantee Aa1 ST JOSEPH CNTY IND EDL FACS RE COLLEGE & UNIV. REV. No Guarantee Aaa Kansas $ $ KANSAS ST DEV FIN AUTH REV WATER REVENUE No Guarantee Aaa OLATHE LABETTE CNTY KANS SINGL LOCAL OR GTD HOUSING No Guarantee Aaa Kentucky $ $ JEFFERSON CNTY KY SCH DIST FIN MISCELLANEOUS REVENUE Aa2 Aa3 KENTUCKY ST PPTY & BLDGS COMMN LEASE (APPROPRIATION) Aa2 Aa3 KENTUCKY ST PPTY & BLDGS COMMN LEASE (APPROPRIATION) Aa3 Aa3 KENTUCKY ST PPTY & BLDGS COMMN LEASE(RENEWAL) Aa2 Aa3 KENTUCKY ST TPK AUTH ECONOMIC LEASE(RENEWAL) Aa2 Aa2 LOUISVILLE KY REGL ARPT AUTH A PRT, AIRPRT & MARINA REV. Aa3 A1 Louisiana $ $ JEFFERSON LA SALES TAX DIST SP SALES TAX REVENUE Aa2 Aa3 LOUISIANA LOC GOVT ENVIR FACS MISCELLANEOUS REVENUE Baa2 Baa2 Massachusetts $ $ MASSACHUSETTS BAY TRANSN AUTH TRANSIT REVENUE Aa1 Aa1 MASSACHUSETTS ST COLLEGE BLDG COLLEGE & UNIV. REV. Aa1 Aa1 MASSACHUSETTS ST COLLEGE BLDG COLLEGE & UNIV. REV. Aaa Aaa MASSACHUSETTS ST HEALTH & EDL COLLEGE & UNIV. REV. No Guarantee Aaa Exhibit I - Page3 of 5 MASSACHUSETTS ST HEALTH & EDL COLLEGE & UNIV. REV. No Guarantee Aaa MASSACHUSETTS ST PORT AUTH REV PRT, AIRPRT & MARINA REV. Aa2 Aa3 MASSACHUSETTS ST SPL OBLIG REV FUEL SALES TAX REVENUE Aa1 Aa1 MASSACHUSETTS ST SPL OBLIG REV SALES TAX REVENUE Aa1 Aa1 MASSACHUSETTS ST TPK AUTH MET HIGHWAY REVENUE TOLLS A2 A2 MASSACHUSETTS ST WTR RES AUTH WATER REVENUE Aa1 Aa1 UNIVERSITY MASS BLDG AUTH REV COLLEGE & UNIV. REV. No Guarantee Aaa Maryland $ $ BALTIMORE CNTY MD REV HLTH, HOSP, NURSHOME REV. No Guarantee Aa2 BALTIMORE MD REV AUTO PARKING REVENUE A1 A1 MARYLAND ST DEPT TRANSN CONS FUEL SALES TAX REVENUE No Guarantee Aa1 MARYLAND ST DEPT TRANSN CONS INCOME TAX REVENUE No Guarantee Aa1 MARYLAND ST HEALTH & HIGHER ED HLTH, HOSP, NURSHOME REV. Aaa Aaa Maine $ $ MAINE MUN BD BK MISCELLANEOUS REVENUE Aa1 Aa1 MAINE MUN BD BK MISCELLANEOUS REVENUE No Guarantee Aa1 Michigan $ $ DETROIT MICH WTR SUPPLY SYS WATER REVENUE Aa3 A1 GRAND RAPIDS MICH SAN SWR SYS SEWER REVENUE Aa1 Aa1 MICHIGAN ST LEASE (APPROPRIATION) No Guarantee A1 MICHIGAN ST TRUNK LINE FUEL SALES TAX REVENUE Aa2 Aa2 MICHIGAN ST TRUNK LINE FUEL SALES TAX REVENUE No Guarantee Aa2 Minnesota $ $ MINNESOTA PUB FACS AUTH WTR PO WATER REVENUE No Guarantee Aaa Missouri $ $ MISSOURI ST ENVIRONMENTAL IMPT HIGHWAY REVENUE TOLLS No Guarantee Aaa MISSOURI ST ENVIRONMENTAL IMPT INDUSTRIAL REVENUE No Guarantee Aa3 MISSOURI ST ENVIRONMENTAL IMPT MISCELLANEOUS REVENUE No Guarantee Aaa MISSOURI ST ENVIRONMENTAL IMPT WATER REVENUE No Guarantee Aaa Mississippi $ $ MISSISSIPPI HSG FIN CORP SINGL GOVT. SEC'S & INT. No Guarantee Aaa MISSISSIPPI BUSINESS FINANCE C INDUSTRIAL REVENUE No Guarantee Baa1 North Carolina $ $ CABARRUS CNTY N C CTFS PARTN LEASE (APPROPRIATION) Aa2 Aa2 NORTH CAROLINA INFRASTRUCTURE LEASE (APPROPRIATION) Aa1 Aa1 RALEIGH DURHAM N C ARPT AUTH A PRT, AIRPRT & MARINA REV. Aa3 Aa3 RALEIGH N C COMB ENTERPRISE SY WATER REVENUE No Guarantee Aaa UNIVERSITY N C CHAPEL HILL REV MULTIPLE UTILITY REV. No Guarantee Aa1 UNIVERSITY N C SYS POOL REV COLLEGE & UNIV. REV. A1 A1 WAKE CNTY N C HOSP REV HLTH, HOSP, NURSHOME REV. Aaa Aaa WAKE CNTY NC MISCELLANEOUS REVENUE No Guarantee Aa1 WILMINGTON N C CTFS PARTN WATER REVENUE No Guarantee Aa2 New Hampshire $ $ MANCHESTER N H SCH FACS REV MISCELLANEOUS REVENUE Aa2 Aa2 NEW HAMPSHIRE MUN BD BK MISCELLANEOUS REVENUE Aa2 Aa2 NEW HAMPSHIRE MUN BD BK MISCELLANEOUS REVENUE No Guarantee Aa2 New Jersey $ $ CAMDEN CNTY N J MUN UTILS AUTH SEWER REVENUE Aa3 Aa3 JERSEY CITY N J SEW AUTH SWR SEWER REVENUE Baa2 Baa2 NEW JERSEY ENVIRONMENTAL INFRA MISCELLANEOUS REVENUE No Guarantee Aaa NEW JERSEY ST EDL FACS AUTH COLLEGE & UNIV. REV. No Guarantee Aaa NEW JERSEY ST HWY AUTH GARDEN HIGHWAY REVENUE TOLLS Aaa Aaa NEW JERSEY ST TRANSN TR FD HIGHWAY REVENUE TOLLS Aaa Aa3 NEW JERSEY ST TRANSN TR FD HIGHWAY REVENUE TOLLS No Guarantee A1 NEW JERSEY ST TRANSN TR FD HIGHWAY REVENUE TOLLS No Guarantee Aaa NEW JERSEY ST TRANSN TR FD TRANSIT REVENUE A1 A1 NEW JERSEY ST TRANSN TR FD TRANSIT REVENUE No Guarantee Aa2 RUTGERS ST UNIV N J COLLEGE & UNIV. REV. No Guarantee Aa2 New Mexico $ $ ALBUQUERQUE N M ARPT REV PRT, AIRPRT & MARINA REV. Aa3 A1 BERNALILLO CNTY N M GROSS RCPT MISCELLANEOUS TAXES No Guarantee Aa1 BERNALILLO CNTY N M GROSS RCPT SALES TAX REVENUE No Guarantee Aa1 NEW MEXICO FIN AUTH ST TRANSN TRANSIT REVENUE Aa2 Aa2 SANTA FE CNTY N MEX CORRECTION MISCELLANEOUS REVENUE Aa2 A1 Nevada $ $ NEVADA ST HWY IMPT REV FUEL SALES TAX REVENUE Aa1 Aa1 New York $ $ NEW YORK N Y NEW PUB HSG AUTH LOCAL OR GTD HOUSING No Guarantee Aaa Exhibit I - Page4 of 5 NEW YORK ST DORM AUTH REVS MISCELLANEOUS REVENUE No Guarantee Aa3 NEW YORK ST ENVIRONMENTAL FACS INCOME TAX REVENUE No Guarantee Aa1 NEW YORK ST LOC GOVT ASSISTANC SALES TAX REVENUE Aa1 Aa1 Ohio $ $ BUTLER CNTY OHIO SWR SYS REV SEWER REVENUE Aa3 Aa3 CLEVELAND OHIO WTRWKS REV WATER REVENUE Aa1 Aa1 CLEVELAND OHIO WTRWKS REV WATER REVENUE Aa1 Aa2 HAMILTON CNTY OHIO SEWER SYS R SEWER REVENUE Aa2 Aa2 OHIO ST BLDG AUTH LEASE REV. Aa2 Aa2 OHIO ST BLDG AUTH LEASE(RENEWAL) Aa2 Aa2 OHIO ST BLDG AUTH LEASE(RENEWAL) No Guarantee Aa2 OHIO ST TPK COMMN TPK REV HIGHWAY REVENUE TOLLS Aa2 Aa2 OHIO ST WTR DEV AUTH REV WATER REVENUE Aaa Aaa OHIO ST WTR DEV AUTH REV WATER REVENUE No Guarantee Aaa OHIO ST WTR DEV AUTH WTR WATER REVENUE No Guarantee Aaa Oregon $ $ OREGON ST FUEL SALES TAX REVENUE No Guarantee Aa1 OREGON ST LEASE (APPROPRIATION) Aa2 Aa2 PORTLAND ORE SWR SYS REV SEWER REVENUE Aa2 Aa2 Pennsylvania $ $ ALLEGHENY CNTY PA HLTH, HOSP, NURSHOME REV. No Guarantee Aa3 ALLEGHENY CNTY PA PRT, AIRPRT & MARINA REV. Baa1 Baa1 BETHLEHEM PENN AUTH WTR WATER REVENUE Aa2 No Underlying Rating DELAWARE VALLEY PA REGL FIN AU MISCELLANEOUS REVENUE A2 A2 NORTHAMPTON CNTY PA GEN PURP MISCELLANEOUS REVENUE Aa1 Aa1 NORTHAMPTON CNTY PA GEN PURP MISCELLANEOUS REVENUE No Guarantee Aa1 PENNSYLVANIA CONVENTION CTR AU MISCELLANEOUS REVENUE Aaa Aaa WESTMORELAND CNTY PA MUN AUTH WATER REVENUE Aaa Aaa Puerto Rico $ $ PUERTO RICO COMWLTH HWY & TRAN HIGHWAY REVENUE TOLLS Aa2 Baa1 PUERTO RICO COMWLTH INFRASTRUC SALES TAX REVENUE Baa1 Baa1 PUERTO RICO ELEC PWR AUTH PWR ELEC. PWR. & LT. REVS. A1 Baa1 PUERTO RICO ELEC PWR AUTH PWR ELEC. PWR. & LT. REVS. Baa1 Baa1 PUERTO RICO ELEC PWR AUTH PWR ELEC. PWR. & LT. REVS. No Guarantee Baa1 Rhode Island $ $ RHODE ISLAND DEPOSITORS ECONOM SALES TAX REVENUE Aaa Aaa South Carolina $ $ CHARLESTON S C WTRWKS & SWR RE WATER REVENUE No Guarantee Aa1 COLUMBIA S C WTRWKS & SWR SYS WATER REVENUE No Guarantee Aa2 GREENVILLE CNTY S C SCH DIST I LEASE REV. Aa2 Aa2 PIEDMONT MUN PWR AGY S C ELEC ELEC. PWR. & LT. REVS. Aaa Aaa SOUTH CAROLINA ST HSG FIN & DE LOCAL OR GTD HOUSING No Guarantee Aaa SOUTH CAROLINA TRANSN INFRASTR TRANSIT REVENUE A2 A2 SPARTANBURG S C WTRWKS REV WATER REVENUE Aa2 Aa3 WESTERN CAROLINA REGL SWR AUTH SEWER REVENUE Aa2 Aa2 South Dakota $ $ HEARTLAND CONSUMERS PWR DIST ELEC. PWR. & LT. REVS. No Guarantee Aaa Tennessee $ $ MET GOVT NASHVILLE & DAVIDSON SEWER REVENUE Aa2 Aa3 MET GOVT NASHVILLE & DAVIDSON WATER REVENUE Aa3 Aa3 Texas $ $ AUSTIN TEX ELEC UTIL SYS REV ELEC. PWR. & LT. REVS. Aa2 A1 AUSTIN TEX REV MULTIPLE UTILITY REV. A1 A1 DALLAS TEX WTRWKS & SWR SYS RE WATER REVENUE Aa1 Aa1 GARLAND TEX WTR & SWR REV WATER REVENUE Aa2 Aa2 HOUSTON TEX WTR & SWR SYS REV WATER REVENUE Aa2 Aa2 SAN ANTONIO TEX ARPT SYS REV PRT, AIRPRT & MARINA REV. Aa3 A1 SAN ANTONIO TEX ELEC & GAS ELEC. PWR. & LT. REVS. No Guarantee Aa1 SAN ANTONIO TEX ELEC & GAS ELEC. PWR. & LT. REVS. No Guarantee Aa2 SAN ANTONIO TEX ELEC & GAS ELEC. PWR. & LT. REVS. No Guarantee AA1 SAN ANTONIO TEX WTR REV WATER REVENUE Aa1 Aa1 TEXAS MUN PWR AGY REV ELEC. PWR. & LT. REVS. A1 A1 TEXAS MUN PWR AGY REV ELEC. PWR. & LT. REVS. A2 A2 UNIVERSITY TEX PERM UNIV FD COLLEGE & UNIV. REV. No Guarantee Aaa UNIVERSITY TEX UNIV REVS COLLEGE & UNIV. REV. No Guarantee Aaa DUKE ENERGY CORP INDUSTRIAL REVENUE No Guarantee Baa2 Utah $ $ UTAH ST LEASE(RENEWAL) Aa1 Aa1 UTAH TRAN AUTH SALES TAX REV SALES TAX REVENUE Aa1 Aa1 UTAH TRAN AUTH SALES TAX REV SALES TAX REVENUE No Guarantee Aa1 Exhibit I - Page5 of 5 Virginia $ $ CHESAPEAKE BAY BRDG & TUNL COM HIGHWAY REVENUE TOLLS A3 A3 DANVILLE VA INDL DEV AUTH HOSP HLTH, HOSP, NURSHOME REV. Aaa Aaa FAIRFAX CNTY VA WTR AUTH WTR R WATER REVENUE No Guarantee Aaa HENRICO CNTY VA WTR & SWR REV WATER REVENUE No Guarantee Aaa JAMES CITY CNTY VA ECON DEV AU LEASE (APPROPRIATION) Aa2 Aa2 NORFOLK VA REDEV & HSG AUTH MU LOCAL OR GTD HOUSING Baa2 No Underlying Rating RICHMOND VA MET AUTH EXPWY REV HIGHWAY REVENUE TOLLS A3 A3 UPPER OCCOQUAN SEW AUTH VA REG SEWER REVENUE Aa1 Aa1 VIRGINIA COLLEGE BLDG AUTH VA COLLEGE & UNIV. REV. Aa2 Aa2 VIRGINIA COMWLTH TRANSN BRD TR GENERAL FUND Aa1 Aa1 VIRGINIA COMWLTH TRANSN BRD TR TRANSIT REVENUE Aa1 Aa1 VIRGINIA PORT AUTH PORT FAC RE MISCELLANEOUS REVENUE Aa3 A1 VIRGINIA ST PUB BLDG AUTH PUB MISCELLANEOUS REVENUE No Guarantee Aa1 VIRGINIA ST PUB SCH AUTH MISCELLANEOUS REVENUE No Guarantee Aa1 VIRGINIA ST PUB SCH AUTH MISCELLANEOUS REVENUE No Guarantee Aa1 Washington $ $ CENTRAL PUGET SOUND WASH REGL SALES TAX REVENUE Aa1 Aa1 CHELAN CNTY WASH PUB UTIL DIST ELEC. PWR. & LT. REVS. Aa2 Aa2 CLARK CNTY WASH SWR REV SEWER REVENUE Aa2 Aa2 PORT SEATTLE WASH PASSENGER FA PRT, AIRPRT & MARINA REV. A1 A1 SEATTLE WASH WTR SYS REV WATER REVENUE Aa1 Aa1 VANCOUVER WASH WTR & SWR REV WATER REVENUE Aa3 Aa3 WASHINGTON ST PUB PWR SUPPLY ELEC. PWR. & LT. REVS. Aa1 Aa1 Wisconsin $ $ SOUTHEAST WIS PROFESSIONAL BAS SALES TAX REVENUE A1 A1 WISCONSIN CTR DIST WIS TAX REV MISCELLANEOUS TAXES Aa2 No Underlying Rating WISCONSIN ST CLEAN WTR REV MISCELLANEOUS REVENUE Aa1 Aa1 WISCONSIN ST CLEAN WTR REV SEWER REVENUE No Guarantee Aa1 WISCONSIN ST TRANSN REV MISCELLANEOUS REVENUE No Guarantee Aa1 West Virginia $ $ WEST VIRGINIA ST BLDG COMMN LE LEASE (NON-TERMINABLE) Baa2 Baa2 WEST VIRGINIA ST PKWYS ECONOMI HIGHWAY REVENUE TOLLS Aa3 Aa3 WEST VA ST SCH BLDG AUTH REV MISCELLANEOUS REVENUE Aa3 Aa3 WEST VIRGINIA UNIV REVS COLLEGE & UNIV. REV. A1
